Citation Nr: 1541353	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-08 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel
INTRODUCTION

The Veteran served on active duty from November 1956 to November 1960.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in August 2008 by the Portland, Oregon, Regional Office (RO), of the Department of Veterans Affairs (VA).

In August 2015, the Veteran appeared at a video-conference hearing before the undersigned Veterans Law Judge. 


FINDINGS OF FACT

1.  The Veteran was exposed to jet engine and firearm noise during service, without hearing protection.

2.  The Veteran wore mandatory hearing protection during his post-service career and only occasionally engaged in recreational hunting.

3.  The Veteran reports initially experiencing a hearing impairment and ringing of the ears in service.

4.  The Veteran is currently diagnosed with bilateral sensorineural hearing loss and tinnitus. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he first experienced a hearing impairment and tinnitus, which he characterizes as a high-pitched ringing sound, during service, but believed that these were temporary conditions that would cease when he left service and related noise exposure.  The Veteran further reports that he has continued to experience tinnitus and hearing impairments since service, with the episodes occurring progressively more frequently.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims held that tinnitus is a chronic disease that falls within the parameters of 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Likewise, sensorineural hearing loss is also considered an "organic disease of the nervous system," and thus a chronic disease within the parameters of 38 C.F.R. § 3.303(b).  Thus, service connection for both sensorineural hearing loss and tinnitus may be established by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

At the outset of this discussion, the Board notes that it appears that the Veteran's service medical records have not been located.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran is currently diagnosed with both tinnitus and bilateral sensorineural hearing loss, as defined for VA purposes, as reflected in a VA audiological examination performed in May 2008.  Therefore, the relevant inquiry is whether these currently-diagnosed audiological disorders are related to service.

The record establishes that the Veteran had noise exposure to jet engine noise during his four years of Air Force service, as his job duties repairing airplane seats required his presence on aircraft stationed near the flight line.  Moreover, he reports that when an aircraft was undergoing repairs, the engines would frequently be running during diagnostic testing.  The Veteran reports that he was not issued hearing protection during service, and the Board finds that his report seems consistent with the era of his service.  

The Veteran's reported post-service noise exposure is minimal, as he reports that he was required to wear hearing protection when performing his post-service job duties, and while he engages in recreational hunting, he only does so infrequently.

As both tinnitus and a hearing impairment are disorders capable of lay observation, and as the Veteran's reports of record are consistent, the Board finds his reports of the onset and progression of his tinnitus and hearing impairments are credible  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). 

The Board acknowledges the May 2008 VA examination report from an audiologist reflecting that the audiologist did not find a relationship between the Veteran's current hearing loss and tinnitus and his military service.  However, the Board finds the audiologist's opinion to not be probative evidence for the following reasons:  1) the audiologist did not consider the Veteran's report of onset of symptoms during military service, 2) the audiologist improperly found that the Veteran's work on the flight line during military service would not have resulted in acoustic trauma and 3) the audiologist improperly determined that the Veteran "shoots a significant amount" because he reloads his own shells, when in fact that Veteran testified that he only uses about a box of shells per year as he shoots relatively infrequently.

Given the Veteran's reports of the onset of his hearing loss and tinnitus symptoms during service; his exposure to significant noise during service; and his current diagnoses of tinnitus and bilateral sensorineural hearing loss; and resolving all reasonable doubt in the Veteran's favor; a basis for awarding service connection for these audiological disorders pursuant to 38 C.F.R. § 3.303(b) has been presented.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


